EXHIBIT 99.1 Pfizer to Acquire King Pharmaceuticals, Inc. October 12, 2010 Chuck Triano Senior Vice President, Investor Relations 3 Forward-looking Statements and Non-GAAP Financial Information ●Our discussions during this conference call will include forward- looking statements. Actual results could differ materially from those projected in the forward-looking statements. The factors that could cause actual results to differ are discussed in Pfizer’s 2009 Annual Report on Form 10-K and in our reports on Form 10-Q and Form 8-K. ●Also, the discussions during this conference call will include certain financial measures that were not prepared in accordance with U.S. generally accepted accounting principles.Reconciliations of those non-U.S. GAAP financial measures to the most directly comparable U.S. GAAP financial measures can be found in Pfizer’s Current Report on Form 8-K dated August 3, 2010. ●These reports are available on our website at www.pfizer.com in the "Investors—SEC Filings" section. Additional Information ●The tender offer discussed in this presentation has not yet commenced, and this presentation is neither an offer to purchase nor a solicitation of an offer to sell securities. At the time the tender offer is commenced, Pfizer will cause a new subsidiary, Parker Tennessee Corp., to file a tender offer statement on Schedule TO with the SEC. ●Investors and King shareholders are strongly advised to read the tender offer statement (including the offer to purchase, letter of transmittal and related tender offer documents) and the related solicitation/recommendation statement on Schedule 14D-9 that will be filed by King with the SEC, because they will contain important information. ●These documents will be available at no charge on the SEC's website at www.sec.gov. In addition, a copy of the offer to purchase, letter of transmittal and certain other related tender offer documents once they become available may be obtained free of charge by directing a request to Pfizer at www.pfizer.com. A copy of the tender offer statement and the solicitation/recommendation statement will be made available to all shareholders of King free of charge at www.kingpharm.com. 4 Frank D’Amelio Senior Vice President, Chief Financial Officer 6 ●Provides significant and immediate value creation by leveraging Pfizer’s scale and business unit structure ●Enables continued diversification of product revenues, mitigating single product and single product pipeline risk ●Enhances position within strategically important pain market ●Immediately accretive based upon pre-acquisition revenue and initial projected cost synergy targets ●Bolt-on acquisition consistent with our stated strategy Acquisition Thesis 7 ●Tender offer for $14.25 per share, or ~$3.3 billion (net of cash & cash equivalents1) ●Closing subject to tender of at least a majority of King’s shares as well as customary regulatory approvals ●Utilizes existing cash ●Immediately accretive to Adjusted Diluted EPS2 Financial Overview Acquisition Terms Financial Impact Projected Pfizer Adjusted Diluted EPS2 Impact Reaffirm Pfizer’s 2012 Financial Targets 1Net Cash defined as cash, cash equivalents, investments in debt and marketable securities, less short-term and convertible debt as of 6/30/2010. 2Adjusted Diluted EPS is defined as Reported Diluted EPS, excluding Purchase Accounting Adjustments, Acquisition-Related Costs, Discontinued
